 MORSE SHOE, INC.Morse Shoe, Inc. and Retail Clerks Union Local 324,Retail Clerks International Association, AFL-CIO. Case 21-CA-13855July 28, 1977SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 17, 1976, the National LaborRelations Board issued a Decision and Order' in theabove-entitled proceeding wherein it found thatRespondent Morse Shoe, Inc., had violated Section8(a)(5) and (1) of the Act by refusing to bargaincollectively with the Union as the exclusive represen-tative of all employees in the appropriate unit; bymaking a unilateral modification of the collective-bargaining agreement with the Union and byrefusing to make payments to the Union's welfareand pension trust funds; and by withdrawingrecognition from the Union and repudiating thecontract. The Board further ordered that Respondentcease and desist therefrom and take certain affirma-tive action to remedy the unfair labor practices.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, sua sponte, has decided to reconsider itsoriginal Decision and Order herein to the extent setforth below.2In our original Decision, we rejectedRespondent's defense that it should not be requiredto bargain with the Union since: (1) it did notindependently establish majority status at the time ofinitial recognition, and (2) the contractual unitlimited to employees in its leased shoe department atthe Two Guys Huntington Beach, California, store isinappropriate. We there stated:With respect to the other contentions made byRespondent, the Board has held, in light of theSupreme Court's decision in Bryan ManufacturingCo., 5 that an employer may not defend against arefusal-to-bargain allegation on the basis that theoriginal recognition, occurring more than 6months before charges had been filed in theproceeding raising the issue, was unlawful.6Anysuch defense is barred by Section 10(b) of the Act,which, as the Court explained in Bryan, wasspecifically intended by Congress to stabilizebargaining relationships. For similar reasons wemust reject Respondent's argument that theI 227 NLRB 391.2 All parties were informed of this decision to reconsider the originalDecision and Order.231 NLRB No. 6previously agreed-upon unit was inappropriate.The record herein shows that Respondent signedthe assent agreement almost 10 months before itwithdrew recognition from the Union and over ayear prior to the time the Union filed the instantcharge. Hence, it cannot now attack the Union'smajority status among its employees or theappropriateness of the unit.I Local Lodge No. 1424, International Association of Machinists,AFL-CIO [Bryan Manufacturing Co.] v. N.LR B., 362 U.S. 411 (1960).6 North Bros. Ford Inc., 220 NLRB 1021 (1975), and cases citedtherein.In its brief to the Board, Respondent argues thatthe Union is entitled to no presumption of continu-ing majority status because "the Union initiallyobtained its representative status without everdemonstrating majority status." It is clear, however,that this defense constitutes an attack on thelawfulness of the initial recognition of the Union.Accordingly, we hereby reaffirm our previous findingthat Respondent's defense based on the alleged lackof majority status by the Union is barred by Section10(b) of the Act.We further indicated in our original Decision thatRespondent's defense with respect to the inappropri-ateness of the contractual unit, based on its conten-tion that only a storewide unit consisting of allemployees, including those employed in leaseddepartments, at the Two Guys Huntington Beach,California, store is appropriate herein, was alsobarred by Section 10(b) of the Act. Without regard tothe applicability of Section 10(b), however, we findon the basis of the record before us that a separateunit of Respondent's leased shoe department em-ployees is appropriate. Thus, while there are circum-stances indicating that all employees working at thestore share a common community of interest incertain respects, there are other significant factorswhich establish that the employees of Respondent'sleased shoe department also have a community ofinterest separate and distinct from that of the otheremployees. In this regard, the stipulation of facts ofthe parties establishes that all employees in the shoedepartment work under the direct supervision ofRespondent's shoe department manager. Respon-dent, through its department manager, is responsiblefor the hiring and firing of its own employees, andthe department manager is solely responsible forissuing work instructions to the shoe departmentemployees. Although Respondent's employees areregularly informed that they are expected to followthe work rules promulgated by Two Guys for its ownemployees, it is the shoe department manager who is13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsible for any disciplining of Respondent'semployees. Furthermore, according to the stipulatedrecord, Respondent's shoe department has its owncash register and its employees do not use Two Guys'timeclocks. The evidence herein also reveals thatRespondent does not submit to Two Guys anywritten information as to the identity of its employ-ees or their terms and conditions of employment.Finally, we note that Respondent recognized aseparate unit of shoe department employees when itexecuted the assent agreement, thereby reaffirmingthe contract originally entered into by Karl's ShoeStores, Ltd., the former operator of the leased shoedepartment, and the Union, which contract providedfor a separate unit of employees in the leased shoedepartment.In light of all the foregoing indicia of separateness,we find that a unit comprised solely of Respondent'sshoe department employees constitutes an appropri-ate unit for the purposes of collective bargaining" Esgro Valle,, Inc., 169 NLRB 76 (1968); Bargain Town U.S.A. of PuertoRico, Inc., 162 NLRB 1145 (1967).within the meaning of Section 9(b) of the Act.3Wetherefore find that Respondent's defense based onthe inappropriateness of the contractual unit iswithout merit. In all other respects, we herebyreaffirm our original Decision and Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby reaffirms its Order ascontained in its original Decision and Order, issuedDecember 17, 1976, in this proceeding.MEMBER JENKINS, dissenting:In my view, no useful purpose is served by the suasponle reconsideration of our original Decision andOrder herein. That Decision adequately disposes ofthe issues presented in this case. That Order is extantand requires no reaffirmation.14